UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 21327 Dreyfus Manager Funds II (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: July 1, 2011-June 30, 2012 Item 1. Proxy Voting Record Dreyfus Manager Funds II Dreyfus Balanced Opportunity Fund AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 18, 2012 Meeting Type: Annual Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel T. Byrne For For Management 2 Elect Director Dwight D. Churchill For For Management 3 Elect Director Sean M. Healey For For Management 4 Elect Director Harold J. Meyerman For For Management 5 Elect Director William J. Nutt For For Management 6 Elect Director Tracy P. Palandjian For For Management 7 Elect Director Rita M. Rodriguez For For Management 8 Elect Director Patrick T. Ryan For For Management 9 Elect Director Jide J. Zeitlin For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mario L. Baeza For Against Management 2 Elect Director Susan K. Carter For For Management 3 Elect Director John E. McGlade For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward J. Heffernan For For Management 2 Elect Director Robert A. Minicucci For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice E. Page For Against Management 2 Elect Director Noel J. Spiegel For For Management 3 Elect Director Gerald E. Wedren For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR
